Citation Nr: 0628617	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a heart murmur.

2. Entitlement to service connection for a heart valve 
replacement, to include as secondary to a heart murmur.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk




INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.

The Board notes that the veteran appears to file an informal 
claim in his June 2005 substantive appeal to have the 
November 1953 severance of his service-connected bilateral 
arthralgia of the ankles reconsidered.  Seeing as no further 
development or clarification was sought on this issue, it is 
referred back to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the veteran's arguments on appeal reveals that he 
has presented arguments for direct service connection for a 
heart murmur and a heart valve replacement, as well as an 
argument for service connection for a heart valve replacement 
as secondary to a heart murmur.  Additionally, the Board 
notes that valvular heart disease is one of the recognized 
chronic diseases within the meaning of 38 C.F.R. § 3.309(a) 
(2005).

However, the May 2005 Statement of the Case (SOC) only 
notified the veteran of the applicable laws and regulations 
for direct service connection as provided in 38 C.F.R. 
§ 3.303 (2005).  No notice of the laws and regulations 
pertaining to presumptive service connection or secondary 
service connection were ever sent to the veteran.

As the SOC is required to contain "[a] summary of the 
applicable laws and regulations . . . and a discussion of how 
such laws and regulations affect the determination," the 
Board finds that a remand is required in order to accord the 
veteran full due process.  See 38 C.F.R. §§ 19.29(b), 19.31 
(2005).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  No such notice has been 
sent to the veteran.  Therefore, on remand, notice regarding 
the disability rating and effective date should be provided 
to the veteran.

Accordingly, the case is REMANDED for the following action:

1. Issue a Supplemental Statement of the 
Case (SSOC) with respect to the September 
2004 rating decision on the issues of 
entitlement to service connection for a 
heart murmur and entitlement to service 
connection for a heart valve replacement, 
to include as secondary to a heart murmur.  
The SSOC must contain a summary of all 
applicable law and regulations pertaining 
to the issues currently on appeal, 
including presumptive service connection 
and secondary service connection and a 
discussion of how such laws and 
regulations affect the determination.  See 
38 C.F.R. § 3.307, 3.309. 3.310 (2005).

2. Provide the veteran all notice 
regarding the effective date and the 
disability rating.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

3. After completion of the above, the 
veteran should be afforded an opportunity 
to submit additional evidence.  If 
additional evidence is submitted, then 
review the expanded record and determine 
if the benefits sought can be granted.  
Unless the benefits sought are granted, 
the veteran and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

